                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA                         )
                                                   )
  v.                                               )       No. 3:09-CR-31
                                                   )
  RICKY E. COFER                                   )

                             MEMORANDUM AND ORDER

         Before the Court are three pro se motions filed by defendant. Two motions seek

  the appointment of counsel to review his case for the applicability of “new gun laws,”

  [Docs. 98, 99]. The third motion requests copies of documents from the Court’s record.

  As follows, all three motions are denied.

                                     I.       Background

         A jury convicted defendant of being a felon in possession of a firearm and

  impersonation of an officer [Doc. 49].        The proof at trial showed that defendant

  participated in a violent home invasion, dressed as law enforcement, and terrorized the

  victims in the home while demanding money and drugs. Defendant placed a gun to the

  head of one of the adult victims and threatened to “blow her brains out.” Defendant tied

  up the male victim and kicked and hit him with the butt of his gun. Defendant further

  threatened to kill the young family and their children. Even more disturbing, defendant

  held a gun to the head of a 9-month old infant. The victims’ home security system alerted




                                               1




Case 3:09-cr-00031-PLR-HBG Document 105 Filed 08/24/20 Page 1 of 4 PageID #: 810
  law enforcement, and defendant was apprehended at the scene. The officers recovered the

  firearm and arrested defendant.

         On February 10, 2011, a jury found defendant guilty of being a felon in possession

  of a firearm and of impersonating a federal officer [Doc. 49]. Because defendant had three

  prior convictions for violent felonies or serious drug offenses, he was adjudged an Armed

  Career Criminal and sentenced to 262 months in prison [Doc. 57]. The Sixth Circuit

  affirmed defendant’s conviction [Doc. 73].        Defendant filed a motion under § 2255

  alleging ineffective assistance of counsel which was denied by this Court [Doc. 92].

  Defendant did not appeal the denial of his § 2255 motion.            Defendant is currently

  scheduled for release from the Bureau of Prisons on October 12, 2035.

                                        II.    Analysis

         A.     Motion to Appoint Counsel

         There is no general constitutional right to appointed counsel in post-conviction

  proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). A court has discretion

  to appoint counsel if the interests of justice so require. See generally, 18 U.S.C. § 3006A

  (providing interests of justice standard for appointment of counsel in similar post-

  conviction proceedings). Defendant has not provided any information that would suggest

  that the appointment of counsel would be appropriate in light of any of the authorities cited.

         Defendant requests the Court appoint counsel to review his case in light of “new

  gun laws such as Johnson and Dimaya,” which invalidated the Armed Career Criminal Act

                                                2




Case 3:09-cr-00031-PLR-HBG Document 105 Filed 08/24/20 Page 2 of 4 PageID #: 811
  and the Immigration and Nationality Act’s definitions of a “crime of violence” under their

  respective residual clauses. Johnson v. United States, 135 S. Ct. 2552, 2563 (2015) and

  Sessions v. Dimaya, 138 S. Ct. 1204, 1223 (2018).

         The residual clause struck down as unconstitutionally vague in Johnson defined a

  “violent felony” as “any crime punishable by imprisonment for a term exceeding one year”

  that “otherwise involves conduct that presents a serious potential risk of physical injury to

  another.” 18 U.S.C. § 924(e)(2)(B)(ii); Johnson, 135 S. Ct. at 2563. The clause struck

  down in Dimaya, based on Johnson’s reasoning, defined a “crime of violence” as a felony

  offense that “by its nature involves a substantial risk that physical force against the person

  or property of another may be used in the course of committing the offense.” 18 U.S.C. §

  16(b); Dimaya, 138 S. Ct. at 1212.

         The Supreme Court expressly stated in Johnson that it was not invalidating the

  Armed Career Criminal Act’s use of force clause. Johnson has no application to the

  similarly worded use of force clause in § 924(c)(3)(A). See Johnson, 135 S. Ct. at 2563

  (“Today’s decision does not call into question application of the [ACCA] to the four

  enumerated offenses, or the remainder of the Act’s definition of a violent felony”).

  Accordingly, the reasoning of Johnson and its progeny do not provide defendant with a

  basis to challenge the validity of his conviction. Because appointment of counsel would

  be unwarranted or unnecessary, defendants’ motions for appointment of counsel [Docs. 98,

  99] are denied.

                                                3




Case 3:09-cr-00031-PLR-HBG Document 105 Filed 08/24/20 Page 3 of 4 PageID #: 812
         B.     Motion for Transcripts and Records

         Defendant moves for production of transcripts and records in his criminal

  proceedings in order to litigate a second or successive § 2255 motion. A petitioner

  desiring a free transcript is required to include in his motion factual allegations sufficient

  for the court to determine whether (1) the motion is nonfrivolous and (2) the transcripts are

  needed to decide the issues raised in the motion. 28 U.S.C. § 753(f). Here, defendant

  fails to set forth sufficient factual allegations to warrant a free transcript. Accordingly, the

  court finds defendant has not meet the requirements of 28 U.S.C. § 753(f), and his motion

  for transcripts and records [Doc. 102] is be denied.

                                        III. Conclusion

         For the reasons set forth above, defendant’s motions for appointment of counsel

  [Docs. 98, 99] are DENIED, and defendant’s motion for production of transcripts and

  records [Doc. 102] is also DENIED.

         The Clerk is directed to send a copy of this Memorandum and Order to Ricky E.

  Cofer, 32558-074, Atwater, U.S. Penitentiary, Inmate Mail/Parcels, Box 019001, Atwater,

  California 95301.

          IT IS SO ORDERED.


                                      ____________________________________________
                                      CHIEF UNITED STATES DISTRICT JUDGE



                                                 4




Case 3:09-cr-00031-PLR-HBG Document 105 Filed 08/24/20 Page 4 of 4 PageID #: 813
